Citation Nr: 0314025	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02- 17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C. § 1151 for residuals, nerve damage with 
diminished function of the hips and legs.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1952 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


REMAND

In December 2002, the Board directed additional development 
be undertaken of this claim, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 
38 C.F.R. § 19.9(a)(2)].  Specifically, the Board directed 
that the appellant's claims folder be returned to a VA 
physician for further clarification of an earlier obtained 
medical opinion.  The addendum clarifying the opinion was 
received in March 2003.    

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993) (Holding that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).    

Because the appellant has not waived initial consideration by 
the RO of the March 2003 VA medical examination addendum, 
this matter is REMANDED to the RO for the following actions:

The RO should examine the evidence of 
record, including the March 2003 VA 
medical examination addendum, and 
readjudicate the appellant's claim, 
including any additional development 
action as it deems proper.  The RO should 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development 
and readjudication, if any such action 
does not resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



